Exhibit 10.3

COBRA ELECTRONICS CORPORATION

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Cobra Electronics Corporation, a Delaware corporation (the “Company”), hereby
grants to [            ] (the “Holder”) as of [            ] (the “Grant Date”),
pursuant to the terms and conditions of the Cobra Electronics Corporation 2010
Equity Incentive Plan (the “Plan”), a restricted stock award (the “Award”) of
[            ] shares of the Company’s Common Stock, par value $0.331/3 per
share (“Stock”), upon and subject to the restrictions, terms and conditions set
forth in the Plan and this agreement (the “Agreement”).

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder (a) accepts this Agreement by executing it in the space
provided below and returning such original execution copy to the Company and
(b) executes and returns one or more irrevocable stock powers to facilitate the
transfer to the Company (or its assignee or nominee) of all or a portion of the
shares of Stock subject to the Award if any shares of Stock are forfeited
pursuant to Section 4 or if required under applicable laws or regulations. As
soon as practicable after the Holder has executed such documents and returned
them to the Company, the Company shall cause to be issued in the Holder’s name
the total number of shares of Stock subject to the Award.

2. Rights as a Stockholder. Except as otherwise provided in this Agreement, the
Holder shall have all rights as a holder of the Stock subject to the Award,
including, without limitation, voting rights, the right to receive dividends and
other distributions thereon, and the right to participate in any capital
adjustment applicable to all holders of Stock unless and until such shares are
forfeited pursuant to Section 4 hereof; provided, however, that a distribution
with respect to shares of Stock (including, without limitation, a stock dividend
or stock split), other than a regular cash dividend, shall be delivered to the
Company (and the Holder shall, if requested by the Company, execute and return
one or more irrevocable stock powers related thereto) and shall be subject to
the same restrictions as the shares of Stock with respect to which such dividend
or other distribution was made.

3. Custody and Delivery of Shares. The shares of Stock subject to the Award
shall be held by the Company or by a custodian in book entry form, with
restrictions on the shares of Stock duly noted, until such Award shall have
vested, in whole or in part, pursuant to Section 4 hereof, and as soon
thereafter as practicable, subject to Section 6.1 hereof, the vested Stock shall
be delivered to the Holder as the Holder shall direct. Alternatively, in the
sole discretion of the Company, the Company shall hold a certificate or
certificates representing the shares of Stock subject to the Award until such
Award shall have vested, in whole or in part, pursuant to Section 4 hereof, and
the Company shall as soon thereafter as practicable, subject to Section 6.1
hereof, deliver the certificate or certificates for the vested Stock to the
Holder and destroy the stock power or powers relating to the vested Stock
delivered by the Holder pursuant to Section 1 hereof. If such stock power or
powers also relate to unvested Stock, the Company may require, as a condition
precedent to delivery of any certificate pursuant to this Section 3, the
execution and delivery to the Company of one or more stock powers relating to
such unvested Stock.



--------------------------------------------------------------------------------

4. Restriction Period and Vesting.

4.1. Service-Based Vesting Condition. Except as otherwise provided in this
Section 4, the Award shall vest in 25% increments on each of the first, second,
third and fourth anniversaries of the Grant Date, provided the Holder remains
continuously employed by the Company or one of its Subsidiaries through such
date. The period of time during which any of the shares of Stock subject to the
Award shall be unvested shall be referred to herein as the “Restriction Period.”

4.2. Change in Control. Upon a Change in Control, the Restriction Period shall
lapse, the shares of Stock subject to the Award shall be fully vested and the
Award shall be subject to Section 6.8 of the Plan.

4.3. Termination of Employment. If the Holder’s employment with the Company
terminates prior to the end of the Restriction Period for any reason, then all
shares of Stock subject to the Award that were not vested immediately prior to
such termination of employment shall be immediately forfeited by the Holder and
cancelled by the Company.

5. Transfer Restrictions and Investment Representation.

5.1. Nontransferability of Award. During the Restriction Period, the shares of
Stock subject to the Award and not then vested may not be offered, sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) by the Holder or be subject to
execution, attachment or similar process other than by will, the laws of descent
and distribution or pursuant to beneficiary designation procedures approved by
the Company. Any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of such shares shall be null and void.

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Stock hereunder or (y) is
true and correct as of the date of any sale of any such share, as applicable. As
a further condition precedent to the delivery to the Holder of any shares of
Stock subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

 

2



--------------------------------------------------------------------------------

5.3. Legends. The Holder understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Stock together with
any other legends that may be required by the Company or by state or federal
securities laws:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF A
RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND COBRA
ELECTRONICS CORPORATION. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICES OF,
AND WILL BE MADE AVAILABLE FOR A PROPER PURPOSE BY, THE CORPORATE SECRETARY OF
COBRA ELECTRONICS CORPORATION.

5.4. Stop-Transfer Notices. The Holder agrees that in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

5.5. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any shares of Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Stock or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares of Stock shall have been so transferred.

6. Additional Terms and Conditions of Award.

6.1. Withholding Taxes. (a) As a condition precedent to the delivery of the
Stock upon the vesting of the Award or at such other time as may be required
pursuant to Section 6.7, the Holder shall, upon request by the Company, pay to
the Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If the Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Holder.

(b) The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments or
(4) any combination of (1), (2) and (3). Shares of Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No certificate representing a share of
Stock shall be delivered until the Required Tax Payments have been satisfied in
full.

 

3



--------------------------------------------------------------------------------

6.2. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
equitably adjusted by the Board. If any adjustment would result in a fractional
security being subject to the Award, the Company shall pay the Holder in
connection with the first vesting, in whole or part, occurring after such
adjustment, an amount in cash determined by multiplying (i) such fraction
(rounded to the nearest hundredth) by (ii) the Fair Market Value of such
security on the vesting date as determined by the Board. The decision of the
Board regarding any such adjustment and the Fair Market Value of any fractional
security shall be final, binding and conclusive.

6.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the vesting or
delivery of shares hereunder, the shares of Stock subject to the Award shall not
vest or be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.4. Delivery of Stock. Subject to Section 6.1, upon the vesting of the Award,
in whole or in part, the Company shall deliver or cause to be delivered to the
Holder the vested shares of Stock. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 6.1.

6.5. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued
employment by the Company or affect in any manner the right of the Company, any
Subsidiary or any affiliate of the Company to terminate the employment of any
person at any time.

6.6. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

6.7. Taxation; Section 83(b) Election. The Holder understands that the Holder is
solely responsible for all tax consequences to the Holder in connection with
this Award. The Holder represents that the Holder has consulted with any tax
consultants the Holder deems advisable in connection with the Award and that the
Holder is not relying on the Company for any tax advice. By accepting this
Agreement, the Holder acknowledges his or her understanding

 

4



--------------------------------------------------------------------------------

that the Holder may file with the Internal Revenue Service an election pursuant
to Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”)
(a “Section 83(b) Election”), not later than 30 days after the Grant Date, to
include in the Holder’s gross income the Fair Market Value of the unvested
shares of Stock subject to the Award as of such date. Before filing a
Section 83(b) Election with the Internal Revenue Service, the Holder shall
(i) notify the Company of such election by delivering to the Company a copy of
the fully-executed Section 83(b) Election Form attached hereto as Exhibit A, and
(ii) pay to the Company an amount sufficient to satisfy any taxes or other
amounts required by any governmental authority to be withheld or paid over to
such authority with respect to such unvested shares, or otherwise make
arrangements satisfactory to the Company for the payment of such amounts through
withholding or otherwise.

6.8. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

6.9. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Cobra Electronics Corporation,
Attn: Corporate Secretary, 6500 West Cortland Street, Chicago, IL 60707, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

6.10. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.11. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including Section 6.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Holder hereby acknowledges receipt of a
copy of the Plan.

6.12. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

 

5



--------------------------------------------------------------------------------

6.13. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

6.14. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

6.15. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

COBRA ELECTRONICS CORPORATION

By:

   

Accepted this             day of             , 20            

 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A — SAMPLE 83(B) ELECTION

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY

IN GROSS INCOME

IN YEAR OF TRANSFER UNDER CODE SECTION 83(b)

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), to include the value of the property
described below in gross income in the year of transfer and supplies the
following information in accordance with the regulations promulgated thereunder:

1. The name, address and taxpayer identification number of the undersigned are:

[Name]

[Address]

[Social Security Number]

2. Description of the property with respect to which the election is being made:

            shares of Common Stock, par value $0.331/3 per share, of Cobra
Electronics Corporation, a Delaware corporation, granted to the undersigned as
restricted stock.

3. The date on which the property was transferred is [insert grant date].

The taxable year to which this election relates is calendar year 201    

4. The nature of the restrictions to which the property is subject is:

If the employment of the undersigned terminates prior to specified dates, the
undersigned will forfeit the property transferred to the undersigned.

5. Fair market value:

The fair market value (determined without regard to any restrictions) of the
property with respect to which this election is being made was $4.50 per share
at the time of transfer.

6. Amount paid for property:

The taxpayer has paid $0 for the property.

7. Furnishing statement to employer:

A copy of this statement has been furnished to Cobra Electronics Corporation.

Dated:             

 

 

A-1